Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Line 10, “passageways, the one” has been changed to --passageways, wherein the one--.
Line 11, “aligned in” has been changed to --aligned with--.

Claim 6:
Line 5, “wherein the housing” has been changed to --wherein each housing--.
Line 5, “passageways, the one” has been changed to --passageways, wherein the one--.
Line 6, “aligned in” has been changed to --aligned with--.
Line 6, “griping” has been changed to --gripping--.
Line 7, “each resistance band member” has been changed to --each one or more resistance band members--.
Line 8, “at least one of the passageways” has been changed to --one or more passageways--.
Line 8, “the housing” has been changed to --the respective housing--.

Claim 10:
Line 2, “gripping bar” has been changed to --gripping structure--.

Claim 12: 
Line 4, “individually” has been deleted.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is US 7,922,634 (Wu). 

However, Wu fails to disclose wherein each of the one or more resistance members is contained partially or completely within the one or more passageways disposed within the hollow structure during rest and is capable of extending outside the hollow structure during use. 
Regarding independent claim 6, Wu discloses an exercise device (abstract, FIGS. 13-14) comprising: a gripping structure 3 and a resistance member housing 4,4 at each end of the 
However, Wu fails to disclose wherein each of the one or more resistance members is contained partially or completely within the one or more passageways disposed within the hollow structure during rest and is capable of extending outside the hollow structure during use. 
There is no teaching, suggestion, or motivation in any of the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu’s invention to arrive at the claimed invention. 
Claims 2-5 and 12-13, dependent on claim 1, and claims 7-11, dependent on claim 6, are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/            Primary Examiner, Art Unit 3784